Citation Nr: 1742678	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, to include heart attack, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for Charcot of the left foot, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2012 rating decisions by the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO). 
In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The issue of service connection for Charcot of the left foot is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran was exposed to herbicides while serving in Thailand from October 1968 to October 1969 and from July 1970 to June 1972.

2.  The Veteran has a diagnosis of type 2 diabetes mellitus.

3.  The Veteran also has a diagnosis of ischemic heart disease. 


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

2.  Service connection for ischemic heart disease is warranted.  38 U.S.C.A.          §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claims.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran claims his type 2 diabetes mellitus and heart disease are due to his exposure to herbicides while serving in Thailand.  Ischemic heart disease was diagnosed in 2008; and type 2 diabetes mellitus was diagnosed in 2000.  He contends he was exposed to herbicides, including Agent Orange, in the course of his service at Takhli and Korat Air Force Bases where his duties frequently placed him near or at the base perimeter. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability;
(2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include ischemic heart disease and type 2 diabetes mellitus) may be presumed to be service connected as due to exposure to herbicide agents if manifested in a Veteran who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The presumptive provisions of 38 U.S.C.A. § 1116 have been extended to encompass Veterans shown to have been otherwise exposed to tactical herbicides in service, including while serving in Thailand, or on the DMZ in Korea. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5 [hereinafter M21-1] (M21-1, IV.ii.1.H.5).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (during the Vietnam Era) as shown by MOS (military occupational specialty) or other credible evidence, herbicide exposure should be acknowledged on a facts-found basis. M21-1, IV.ii.1.H.5.

The record reflects that the Veteran served in Takhli, Thailand, as a supply specialist from October 1968 to October 1969.  At the December 2016 videoconference hearing, he testified that he went to the dump twice daily to dispose of waste from the supply warehouse.  He stated that the dump was approximately 20 feet from the perimeter.  He also stated that he was assigned to guard duty at least four times.  The guard duty assignments were for one month, and each shift was twelve hours in duration. 

The record also reflects that the Veteran served in Korat, Thailand, as a supply specialist and worked in the Base Exchange supervising local nationals.  At the December 2016 videoconference hearing, he testified that the base exchange warehouse was close to the perimeter.  He also stated that he was assigned to guard duty at least six times while serving at Korat. 

A critical question in this case is whether or not the Veteran served at or near the perimeter while he was stationed at Takhli and/or Korat.  If so, it may reasonably be conceded that he was exposed to herbicides while serving in Thailand.  His service personnel records clearly indicate that he was stationed at Takhli from October 1968 to October 1969 and at Korat from July 1970 to June 1972.  He has also provided lay evidence regarding the circumstances of his service indicating that he worked at or near the base perimeter as part of his regular duties as a supply specialist and on guard duty, which he is competent to report.  The Board finds no reason to find his accounts not credible.  His descriptions are consistent with the circumstances of his service. 

The record shows that the Veteran served in Thailand during the Vietnam Era.  Based on the finding above, the Board finds the evidence at least in equipoise regarding whether he was exposed to herbicide agents in service.  The record shows that he has diagnoses of type 2 diabetes mellitus and ischemic heart disease.  Based on facts found, he is entitled to consideration of these claims under the presumptive provisions of 38 U.S.C.A. § 1116.  All of the requirements for substantiating claims of service connection based on exposure to herbicide agents are met; service connection for type 2 diabetes mellitus and ischemic heart disease is warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for ischemic heart disease is granted. 


REMAND

The Veteran also seeks service connection for a Charcot disability of the left foot.  At the December 2016 videoconference hearing, he testified that he had a diagnosis of peripheral neuropathy due to his diabetes, and his testimony indicated that a diagnosis of Charcot foot was in the record.  Such record was not found on the Board's review of the Veteran's record.  However, in an April 2011statement in support of claim he indicated that he had received left foot treatment at the Asheville VAMC since 2000.  Asheville VAMC treatment records in the file include only records from April 2009 to March 2011 and in October 2011.  As the Veteran has indicated that there is pertinent evidence that is outstanding, it must be sought; VA treatment records are constructively of record.  38 C.F.R. § 3.159(c)(2). 

Additionally, at the December 2016 videoconference hearing, the Veteran's representative indicated that the left foot claim was primarily one of secondary service connection (to service-connected type 2 diabetes).  Now that service connection for diabetes mellitus has been established, the claim for secondary service connection can proceed.  Whether or not a disability such as Charcot of a foot was caused or aggravated by diabetes mellitus is a medical question requiring medical expertise.  Therefore an examination to secure a medical advisory opinion in the matter is necessary.

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete VA clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) the Veteran has received for Charcot disability of the left foot to specifically include records from Asheville VAMC from 2000 to the present.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology any Charcot disability of the left foot.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Does the Veteran have a diagnosis of Charcot disability of the left foot.  Please identify the clinical data that support the response. 

b) Please identify the likely etiology for the Charcot foot disability entity diagnosed.  Specifically, was it at least as likely as not caused or aggravated by the Veteran's service-connected diabetes mellitus. 

c) If the opinion is that the diabetes did not cause, but aggravated, a diagnosed Charcot foot disability, the examiner should specify, to the extent possible, the degree of disability that resulted from such aggravation.  If a diagnosed Charcot foot disability is determined to be unrelated to the Veteran's service or to a service connected disability, the examiner should identify the etiology for such disability considered more likely.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


